Citation Nr: 1421525	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  12-15 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen service connection for cold weather injury residuals to the bilateral lower extremities.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for symptoms claimed as cold weather injury residuals to the bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1967 to January 1969.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Muskogee, Oklahoma, Regional Office (RO), which, in pertinent part, denied reopening service connection for bilateral hearing loss, tinnitus, and cold weather injury residuals to the bilateral feet, finding that new and material evidence had not been received.
 
In September 2012, the Veteran presented testimony relevant to the appeal in a videoconference hearing at the RO in Muskogee, Oklahoma, before the undersigned Veterans Law Judge (VLJ) in Washington, DC.  A transcript of the hearing is associated with the record.

The issues of entitlement to service connection for eczema and onychomycosis as secondary to service-connected peripheral neuropathy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  In an unappealed December 2008 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus, finding that there was no nexus to service.  

2.  In an unappealed December 2008 rating decision, the RO denied service connection for cold weather injury residuals to the bilateral lower extremities, finding no evidence of cold exposure or cold injury in service, no current disability, and no nexus to service.

3.  The Veteran did not submit a substantive appeal to the December 2008 rating decision as to hearing loss, tinnitus, or cold weather injury residuals within one year of issuance of the decision, and no additional relevant evidence was received within one year of the December 2008 rating decision

4.  Evidence received since the December 2008 rating decision relates to an unestablished fact of nexus to service to substantiate claims of service connection for bilateral hearing loss, tinnitus, and cold weather injury residuals to the bilateral lower extremities.

5.  The Veteran was exposed to acoustic trauma (loud noise) during service.

6.  Symptoms of bilateral hearing loss were not chronic during service.

7.  Symptoms of bilateral hearing loss were not continuous since service separation and did not manifest to a compensable degree within one year of service separation.  

8.  The current bilateral sensorineural hearing loss is not related to active service, including noise exposure during service.

9.  Tinnitus did not begin during active service or for many years thereafter, and is not related to service.

10.  The symptoms of tingling, numbness, and pain to the bilateral lower extremities (claimed as cold weather injury residuals) have been related by medical evidence to, and have been adjudicated to be symptoms of, the service-connected peripheral neuropathy of the bilateral lower extremities.  

11.  The currently diagnosed eczema and onychomycosis are not cold weather injury residuals.


CONCLUSIONS OF LAW

1.  The December 2008 rating decision, denying service connection for bilateral hearing loss, tinnitus, and cold weather injury residuals to the bilateral lower extremities, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 
38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received to reopen service connection for bilateral hearing loss, tinnitus, and cold weather injury residuals to the bilateral lower extremities.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2013).

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2013).

5.  The criteria for service connection for cold weather injury residuals to the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a), 4.14, 4.119, 4.124a, Diagnostic Codes 7913-8620 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The timely September 2008 notice letter sent prior to the initial denial of service connection for bilateral hearing loss, tinnitus, and cold weather injury residuals to the bilateral lower extremities fully satisfied VCAA notice requirements.  The RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements.

VA's duty to assist has also been met.  The Veteran was afforded a November 2008 VA audiological examination.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2008 VA examination report reflects that the history and complaints were recorded, all relevant testing was performed, and a medical nexus opinion was advanced.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically addressing the service connection claim for cold weather injury residuals to the bilateral lower extremities; however, the Board finds that a VA examination is not necessary in order to decide this issue.  Two pivotal Court cases address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability and 
(2) indicate that those symptoms may be associated with his active military service.  

In this case, the Board finds that the weight of the evidence demonstrates that the symptoms of tingling, numbness, and pain to the bilateral lower extremities (claimed as cold weather injury residuals) have been related by medical evidence and have been adjudicated to be a symptom of the service-connected peripheral neuropathy of the bilateral lower extremities and were considered as a symptom for the assignment of the 10 percent disability rating.  Given this finding, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current service connection claim for cold weather injury residuals of the bilateral lower extremities.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  The duty to assist by providing a VA examination or opinion specifically addressing the service connection claim for cold weather injury residuals to the bilateral lower extremities is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  There is otherwise sufficient competent evidence to decide the claim. 

During the September 2012 Board videoconference hearing, to assist the Veteran, the VLJ conducting the hearing discussed the evidence and the evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing to (1) fully explain the issues on appeal and (2) suggest the submission of evidence that may have been overlooked).  Specifically, the VLJ clarified for the record the issues on appeal.  The VLJ solicited lay statements from the Veteran regarding the onset of tinnitus and bilateral hearing loss symptomatology, which addressed the element of nexus to service.  The VLJ also solicited lay statements from the Veteran regarding cold weather injury residual symptoms not related to the service-connected peripheral neuropathy, which addressed current diagnosis and relationship (nexus) to service.  

Additionally, through his testimony and with the assistance of his representative, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claims on appeal.  Regarding bilateral hearing loss and tinnitus, the Veteran testified that he had continuously experienced symptomatology related thereto since service separation, attempting to demonstrate continuity of symptomatology (an alternative nexus).  Regarding cold weather injury residuals, the Veteran testified that the skin problems, numbness, tingling, and pain he experiences in his feet are separate from the symptoms related to his service-connected peripheral neuropathy.  No pertinent evidence that might have been overlooked and that might substantiate the claims for reopening service connection for tinnitus, hearing loss, and cold weather injury residuals have been identified by the Veteran or the representative.  For these reasons, the Board finds that VA has fulfilled the duties under 38 C.F.R. § 3.103.  

At the September 2012 Board hearing, the Veteran testified that, two months prior to the Board hearing, the Social Security Administration (SSA) had denied his application for disability benefits based on eye disorders and neuropathy.  He further stated that SSA had not afforded him a physical examination in connection with the SSA disability claim, but had instead relied on only VA records to make its decision.

Records from the SSA have not been obtained or requested.  Normally, VA has a duty to attempt to obtain SSA records when it has actual notice that a veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the Federal Circuit determined that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the argument that SSA records are always relevant and VA always is required to obtain them.  Relevant records were defined as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "[n]ot all medical records for a veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  In this case, given the SSA's reliance on only VA treatment records, which are of record, the Board concludes the SSA records have no reasonable possibility of helping substantiate the Veteran's claim.   

With respect to new and material evidence claims, the Court has held that VA must notify a claimant of the evidence and information that is necessary to reopen a claim and to establish entitlement to the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, because the Board is reopening service connection for bilateral hearing loss, tinnitus, and cold weather injury residuals to the bilateral lower extremities, additional discussion of VA's compliance with VCAA duties to notify and assist on the issue of reopening is unnecessary.

The claims file contains all available evidence pertinent to the issues.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records and the record contains sufficient evidence to make a decision on the issues.  Available post-service treatment records identified as relevant to the Veteran's claims have been obtained or otherwise submitted.

New and Material Evidence Legal Criteria

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Reopening Service Connection for Bilateral Hearing Loss and Tinnitus

In a December 2008 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus, finding that there was no nexus between bilateral hearing loss, tinnitus, and service, given the reported delayed onset.  The Veteran did not submit a notice of disagreement within one year of issuance of the December 2008 rating decision and no additional relevant evidence was received within one year of the December 2008 rating decision; therefore, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103.  The evidence before the RO at the time of the December 2008 rating decision consisted of service treatment records and post-service VA treatment records, including a November 2008 VA audiological examination report.

For evidence to be new and material, it would have some tendency to show a nexus between the current hearing loss, tinnitus, and service.  In July 2010, the Veteran submitted a request to reopen service connection for bilateral hearing loss and tinnitus.  Since the December 2008 rating decision, the Veteran has submitted additional evidence in support of the petition to reopen.  At the September 2012 Board hearing, the Veteran testified that he bled from both ears after nearby napalm bomb drops in service and that he has experienced symptoms of bilateral hearing loss and tinnitus since service.  The Veteran's testimony is presumed credible for the purposes of reopening service connection for bilateral hearing loss and tinnitus.

The Board finds that new and material evidence within the meaning of 38 C.F.R. 
§ 3.156 to reopen service connection for hearing loss and tinnitus has been received.  The Veteran's testimony provided at the September 2012 Board hearing is new and material as it relates to an unestablished fact of nexus necessary to substantiate service connection for hearing loss and tinnitus; specifically, the Veteran asserts that hearing loss symptomatology and tinnitus began in service and has persisted since service to the present time.  Accordingly, new and material evidence has been received to reopen service connection for bilateral hearing loss and tinnitus.  

Reopening Service Connection for 
Cold Weather Injury Residuals to the Bilateral Lower Extremities

In a December 2008 rating decision, the RO denied service connection for cold weather injury residuals to the bilateral feet, finding that no medical evidence showed a diagnosis of cold weather injury residuals to the bilateral feet.  The Veteran did not submit a notice of disagreement within one year of issuance of the December 2008 rating decision and no additional relevant evidence was received within one year of the December 2008 rating decision; therefore, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103.  The evidence before the RO at the time of the December 2008 rating decision consisted of service treatment records and post-service VA treatment records.  

For evidence to be new and material, it would have some tendency to show a current diagnosis of a cold weather injury or residuals to the bilateral feet.  In July 2010, the Veteran submitted a request to reopen service connection for a cold weather injury to the bilateral feet.  Since the December 2008 rating decision, the Veteran has submitted additional evidence in support of the petition to reopen.  At the September 2012 Board hearing, the Veteran testified that he has experienced lower extremity skin problems since he was in service, which he purported are the result of cold weather exposure.  The Veteran's testimony is presumed credible for the purpose of reopening service connection for cold weather injury residuals to the bilateral lower extremities.

The Board finds that new and material evidence within the meaning of 38 C.F.R. 
§ 3.156 to reopen service connection for cold weather injury residuals to the bilateral extremities have been received.  The Veteran's testimony provided at the September 2012 Board hearing is new and material as it relates to an unestablished fact necessary to substantiate service connection for cold weather injury residuals to the bilateral extremities; specifically, it may constitute some evidence of a cold weather injury to the bilateral feet.  Accordingly, service connection for cold weather injury residuals to the bilateral extremities is reopened.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for impaired hearing for VA purposes shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

When all the evidence is assembled, VA shall determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus resulting from in-service noise exposure on the firing range.  He also contends that he experienced ringing and soreness in his ear after nearby napalm bomb drops in service, the symptoms of which have persisted to the present time. 

The Board finds that the Veteran was exposed to loud noise (acoustic trauma) during service.  Service personnel records show that the Veteran's military occupational specialty (MOS) was infantryman, which has been identified as an occupation involving a high probability of noise exposure.  See Duty MOS Noise Spreadsheet, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  

The Veteran has a current hearing loss "disability" that meets the criteria at 
38 C.F.R. § 3.385.  A November 2008 VA audiological examination report revealed pure tone thresholds, in decibels (dB), in the right ear as 60 dB at 500 Hz, 65 dB at 1000 Hz, 60 dB at 2000 Hz, 55 dB at 3000 Hz, and 45 dB at 4000 Hz; and the Veteran's left ear auditory threshold levels were 35 dB at 500 Hz, 45 dB at 1000 Hz, 65 dB at 2000 Hz, 90 dB at 3000 Hz, and 100 dB at 4000 Hz.  Because the auditory thresholds in at least one of the frequencies in the left and right ears was greater than 40 decibels, the Veteran's bilateral hearing loss meets the criteria for a bilateral hearing loss "disability" for VA compensation purposes.  38 C.F.R. 
§ 3.385.  The VA audiologist also diagnosed bilateral sensorineural hearing loss and tinnitus.  

The evidence does not demonstrate chronic symptoms of hearing loss during service or continuous symptoms of hearing loss since service separation.  The January 1969 service separation examination reflects pure tone thresholds in the right ear as 10 dB at 500 Hz, 5 dB at 1000 Hz, 0 dB at 2000 Hz, and 0 dB at 4000 Hz; and the Veteran's left ear auditory threshold levels were 20 dB at 500 Hz, 
15 dB at 1000 Hz, 5 dB at 2000 Hz, and 5 dB at 4000 Hz.  In the January 1969 service separation report, the examiner noted that the Veteran had slight hearing loss in the left ear.  Though service treatment records show a shift in hearing thresholds in the left ear from enlistment to separation, the thresholds were still within the normal range as reflected by the service separation audiometric readings.  See Hensley, 5 Vet. App. at 157 (where the Court cited to medical authority for the holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  

The evidence does not show that the Veteran experienced continuous post-service bilateral hearing loss symptoms.  On the August 2008 claim for benefits form, the Veteran did not indicate when his hearing loss symptoms began.  At the November 2008 VA audiological examination, the Veteran reported that hearing loss symptomatology began four years prior to the November 2008 VA audiological examination, some 35 years after service separation.  At the November 2008 VA audiological examination, the Veteran also reported that he fired weapons with his right hand, which does not tend to explain the audiometric findings of decreased hearing acuity in the left ear, rather than the right.  At the September 2012 Board hearing, the Veteran testified that soreness in his ears began during basic training after he fired weapons on the shooting range.  The Veteran's inconsistent reporting of his medical history weighs against his credibility.  The Board finds no evidence of chronic symptoms of hearing loss during service or continuous symptoms of hearing loss since service separation.  Therefore, presumptive service connection under 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  

The evidence also does not show that the Veteran's bilateral sensorineural hearing loss disability manifested to a compensable (i.e., at least 10 percent) degree within one year of service separation as he was first diagnosed with sensorineural hearing loss in November 2008; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is not warranted. 

The Board finds that the weight of the evidence demonstrates that tinnitus was not manifested during active service or for many years thereafter and has not been shown to have originated in service.  On the August 2008 claim for benefits form, while the Veteran noted the onset date of the other disabilities claimed, the Veteran did not indicate when tinnitus had its onset.  At the November 2008 VA audiological examination, the Veteran reported an onset of tinnitus 3 to 4 months prior to the November 2008 VA examination.  At the September 2012 Board hearing almost four years later, the Veteran testified that tinnitus began in service.  While the Veteran is competent to describe his experience of ringing in the ears in service and after service, and that he now experiences tinnitus, the Board finds the Veteran's assertions as to an in-service onset of tinnitus to be inconsistent with his own, more contemporaneous history and complaints, as well as the specific findings indicated in the November 2008 VA audiological examination report.  The credible history that the Veteran has given that is most consistent with the other evidence of record, both in service and after service, was of the onset of tinnitus 39 years after service.  Charles v. Principi, 16 Vet. App. 370 (2002).    

For the purpose of establishing direct service connection under 38 C.F.R. 
§ 3.303(d), the Board finds that the weight of the evidence is against finding that the currently diagnosed bilateral sensorineural hearing loss and tinnitus are causally related to the acoustic trauma in service.  The first evidence of tinnitus was approximately 39 years after service separation and there is a 35-year gap between in-service medical evidence of decreased hearing acuity and the currently diagnosed bilateral sensorineural hearing loss.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the lapse of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).    

The November 2008 VA medical nexus opinion weighs against a relationship between the current hearing loss, tinnitus, and service.  The VA audiologist noted the Veteran's history of ear infections and drainage, and possible perforated tympanic membranes.  The November 2008 VA audiologist opined that the Veteran's bilateral hearing loss was less likely than not related to in-service acoustic trauma because service treatment records were negative for any complaints of hearing loss and any hearing loss disability, and given the post-service middle ear dysfunction onset, the treatment of which, the VA audiologist concluded, would improve bilateral air conduction thresholds.  The November 2008 VA audiologist opined that, due to the reported onset of tinnitus, it is likely related to middle ear dysfunction.   

The Board finds the November 2008 medical opinion, while competent, is of low probative weight because the VA audiologist did not discuss the threshold shift in left ear hearing loss during service.  The November 2008 VA audiologist based the opinion on an inaccurate fact that service treatment records were negative for any complaints of hearing loss and any hearing loss disability.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  As discussed above, service treatment records show a shift in hearing thresholds in the left ear from enlistment to separation, however, the thresholds were still within the normal range as reflected by the service separation audiometric readings.   

The November 2008 VA medical opinion is accorded slight probative value and still outweighs the Veteran's assertions of nexus of hearing loss to service, given the absence of evidence of chronic symptoms in service and continuous symptoms of hearing loss since service separation.  The Board finds that the preponderance of the lay and medical evidence that is of record weighs against the claims of service connection for bilateral sensorineural hearing loss and tinnitus; consequently, the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  

Service Connection for Cold Weather Injury Residuals 
to the Bilateral Lower Extremities

The Board finds that the nail and skin disorders are "manifestations not resulting from service-connected disease or injury."  38 C.F.R. § 4.14.   The symptoms of tingling, numbness, and pain to the bilateral lower extremities have been related by medical evidence to, and have been adjudicated to be symptoms of, the service-connected bilateral lower extremity peripheral neuropathy, and were specifically considered as symptoms for the assigned 10 percent disability rating.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  When a veteran has separate and distinct manifestations attributable to the same injury, the veteran should be compensated under different diagnostic codes; the critical element in permitting the assignment of several evaluations under different diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).

In this case, in a December 2011 rating decision, the RO granted service connection for peripheral neuropathy of the bilateral lower extremities, assigning a 10 percent disability rating for each lower extremity under Diagnostic Codes 7913-8620, effective September 27, 2011.  38 C.F.R. §§ 4.119, 4.124a.  The evidence shows complaints of tingling, numbness, and pain at the time of the December 2011 rating decision.  Diagnostic Code 7913 pertains to diabetes mellitus.  38 C.F.R. § 4.119.  Diagnostic Code 8620 pertains to paralysis and neuritis of the sciatic nerve.  
38 C.F.R. § 4.124a.  Under Diagnostic Code 8620, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.

In a July 2010 VA treatment note, the VA physician concluded that the lower-extremity numbness was "clearly related to . . . DMII-metabolic syndrome."  The November 2011 VA examination, on which the RO relied in its December 2011 rating decision, reflects that the Veteran reported tingling, numbness, abnormal sensation, pain, and weakness in the bilateral lower extremities.  The VA examiner noted the diagnosed peripheral neuropathy to be related to the already service-connected diabetes mellitus.  The RO specifically considered tingling, numbness, and pain of the lower extremities in assigning the 10 percent disability rating.      

As to the nail and skin disorders, which the Veteran also contends are cold weather injury residuals, a February 2008 VA treatment note reveals eczematous patches over the bilateral lower extremity shins and tinea/onychomycosis present in the bilateral toenails.  The February 2008 VA physician advanced an impression that appears to indicate that the eczema and tinea/onychomycosis are related to neuropathy.  There is no evidence showing that the eczema and onychomycosis are cold weather injury residuals and, if service connection were granted, these disorders would be secondary to service-connected peripheral neuropathy, which derived from service-connected diabetes mellitus, and thus would be considered unrelated to cold weather exposure.  (As indicated in the "Introduction" section above, diagnoses of eczema and onychomycosis may raise secondary issues to the service-connected peripheral neuropathy, but are not paret of the issue of service connection for cold injury residuals.)

Because the symptoms of tingling, numbness, and pain to the bilateral lower extremities have been attributed by competent medical evidence to a medically known and service-connected peripheral neuropathy, further inquiry into whether the service connection criteria is met for cold weather injury residuals under a separate diagnostic code would only result in pyramiding the diagnoses.  
See 38 C.F.R. § 4.14; see also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (concluding that two defined diagnoses constitute the same disability for purposes of 38 C.F.R. § 4.14 if they have overlapping symptomatology).  Therefore, the Board finds that the weight of the evidence is against finding that the Veteran has any current diagnosis or residuals disability of cold injury residuals to the bilateral lower extremities.

In sum, service connection cannot be awarded because service connection is already in effect for a disability that accounts for the symptoms of tingling, numbness, and pain to the bilateral lower extremities, and there remains no diagnosis or disability attributable to cold weather injury, or cold weather injury during service.  For all foregoing reasons, the Board finds that the preponderance of the evidence is against the service connection claim for cold weather injury residuals to the bilateral lower extremities; therefore, the appeal must be denied and the benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for bilateral hearing loss is granted.

New and material evidence having been received, the appeal to reopen service connection for tinnitus is granted.

New and material evidence having been received, the appeal to reopen service connection for cold weather injury residuals to the bilateral lower extremities is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for the claimed cold weather injury residuals to the bilateral lower extremities is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


